PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Li et al.
Application No. 15/042,630
Filed: 12 Feb 2016
For: UNMANNED AERIAL VEHICLE SENSOR ACTIVATION AND CORRELATION SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed May 5, 2021, to revive the above-identified application.

The petition is again DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned Tuesday, November 13, 2018, for failure to submit a response to the non-final Office action mailed August 10, 2018, which set a three (3) month shortened statutory period for reply. The three month date, November 10, 2018, fell on a Saturday, so the response was due not later than Monday, November 12, 2018. No reply was filed. On February 26, 2019, a Notice of Abandonment was mailed. On January 15, 2021, a petition to revive the application was filed. On April 8, 2021, a decision was mailed dismissing the petition.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (3).

The petition does not satisfy 37 CFR 1.137(b)(4). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

As noted in MPEP § 711.03(c)(II)(D), there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137:

(A) the delay in reply that originally resulted in the abandonment;

(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and

(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application.

	(Emphasis added)

Petitioners have explained that then-applicant Unmanned Innovation, Inc. (hereafter “Unmanned”) went through financial difficulty, shut down operations, and entered bankruptcy, and that the rights to the application for patent were later sold to the current applicant, Skydio, Inc. However, it is unclear when petitioners learned that the application had become abandoned. Petitioners must explain whether any delay occurred between when petitioners learned that the application had become abandoned and the filing of the initial petition to revive the application, and provide an adequate explanation for any such delay. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).